To compel respondents to allow a claim in favor of relator, for the use of his hotel as and for a hospital,- the destruction of infected property and the burial of a person who died therein of smallpox.
The circuit judge granted the writ. Affirmed July 8, 1896, with costs.
Held, that where no objection is made by counsel to the manner of framing an issue, and the case is presented upon its merits in the lower court, any objection as to the irregularity of the proceedings must be treated upon appeal as waived; that the- verdict -of the jury may be treated as advisory to the court; that compensation may be had by the party for services rendered and for property destroyed by direction of the board of health in case of pestilence or epidemic disease; that it is the duty of the board to pass upon the amount, and where they refuse utterly to award compensation, mandamus may be invoked to compel them to ■do so.